                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


TONY ALLEN HARDESTY, JR.,

                Plaintiff,

        v.                                               CASE NO. 19-3154-SAC
MATTHEW NESLSON,

                Defendant.


                                               ORDER

        Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. Plaintiff filed a motion

for leave to proceed in forma pauperis. (Doc. 2.) On August 20, 2019, the Court entered a

Notice of Deficiency (Doc. 3) granting Plaintiff until September 19, 2019, to provide the

financial information required to support his motion for leave to proceed in forma pauperis. See

18 U.S.C. § 1915(a)(2). Plaintiff has not provided the financial information by the deadline.

        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).




                                                   1
       Plaintiff has failed to provide the financial information by the deadline. Therefore, this

case is dismissed without prejudice pursuant to Rule 41(b).

       IT IS THEREFORE ORDERED THAT this matter is dismissed without prejudice

under Fed. R. Civ. P. 41(b).

       IT IS FURTHER ORDERED THAT Plaintiff’s motion for leave to proceed in forma

pauperis (Doc. 2) is denied.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas, on this 25th day of September, 2019.

                                            s/ Sam A. Crow
                                            Sam A. Crow
                                            U.S. Senior District Judge




                                                2
